Office of Chief Counsel
Internal Revenue Service

Memorandum
Number: 20130101F
Release Date: 1/4/2013
CC:LB&I:RFPH:STP:TMKnapp
POSTF-132195-12
UILC:

61.40-00

date:

October 31, 2012

to:

Dan Longhi
Revenue Agent (Jacksonville, FL)
(Large Business & International)

from:

Tracie M. Knapp
Attorney (St. Paul)
(Large Business & International)

subject:

Gross Income and Grants to Railroads Pursuant to 23 U.S.C. § 130
This memorandum is in response to your request for our assistance in determining
whether government grants received by Taxpayer to improve railroad crossing safety
constitute income to Taxpayer. This advice may not be used or cited as precedent.
This writing may contain privileged information. Any unauthorized disclosure of
this writing may undermine our ability to protect the privileged information. If
disclosure is determined to be necessary, please contact this office for our view
LEGEND
Taxpayer
Year 1
First Grant
Second Grant
$X
Y
Z

=
=
=
=
=
=
=

---------------------------------------------------------------------------------------

POSTF-132195-12

2

ISSUES
Whether government grants received by Taxpayer pursuant to 23 U.S.C. § 130
for improving railroad crossing safety constitute gross income under I.R.C. § 61?
CONCLUSIONS
Grants received by Taxpayer pursuant to 23 U.S.C. § 130 for improving railroad
crossing safety do not constitute gross income to Taxpayer.
FACTS
During Year 1, Taxpayer accepted numerous grants from state and local
governmental agencies to fund various railroad projects. In order to obtain the grants,
Taxpayer generally applied for the funding from the appropriate government agencies
and then entered into agreements with the agencies setting forth the terms and
conditions of the projects and payments. A number of the grants were to make
upgrades to railway-highway crossings, and some of these grants specified that the
funding for the grants came from federal money pursuant to 23 U.S.C. § 130 and 23
C.F.R. § 646.210, the Federal regulations relating to 23 U.S.C. § 130. The analysis in
this memorandum applies only to those grants received pursuant to 23 U.S.C. § 130 or
23 C.F.R. § 646.210, and not to any other grants received by Taxpayer.
Two examples of grants funded pursuant to 23 U.S.C. § 130 are the grants
Taxpayer received from ----------------------------------------------------------------------------- (“the
First Grant”) and from ------------------------------------------------------(“the Second Grant”).
The First Grant provided Taxpayer with funds to have “the grade crossing constructed
and train activated warning devices installed.” The First Grant also stated that in
accordance with 23 C.F.R. § 646.210(b)(1), “the installation of the warning devices and
grade crossing is found to be of no ascertainable net benefit to the Railroad and the
Railroad shall not be assigned liability in the project costs.”
The Second Grant awarded Taxpayer with $X for installing active warning
devices, and was funded Y percent by 23 U.S.C. § 130 Federal funds and Z percent by
state funds.
Taxpayer has argued that these grants (and other similar grants) received from
the states are not income to Taxpayer because Taxpayer has not received a net benefit
pursuant to 23 U.S.C. § 130 and therefore has no accession to wealth.
LAW AND ANALYSIS
Gross income is “all income from whatever source derived,” I.R.C. § 61(a), and
includes “income realized in any form, whether in money, property, or services.” Treas.
Reg. § 1.61-1(a). Additionally, in Commissioner v. Glenshaw Glass Co., 348 U.S. 426,

POSTF-132195-12

3

431 (1955), the Supreme Court held that gross income includes “instances of
undeniable accessions to wealth, clearly realized, and over which the taxpayers have
complete dominion.”
Under 23 U.S.C. § 130(a), the cost of construction projects for the elimination of
hazards of railway-highway crossings may be paid from Federal aid. The section goes
on to state:
The Secretary [of Transportation] may classify the various types of projects
involved in the elimination of hazards of railway-highway crossings, and may set
for each such classification a percentage of the costs of construction which
shall be deemed to represent the net benefit to the railroad or railroads for
the purpose of determining the railroad’s share of the cost of construction. The
percentage so determined shall in no case exceed 10 per centum. The
Secretary shall determine the appropriate classification of each project.
23 U.S.C. § 130(b) (emphasis added). The regulations at 23 C.F.R. § 646.210(b),
pursuant to 23 U.S.C. § 130(b), classify some of the railway-highway crossing projects
and set the costs that a railroad shall share in those projects. The regulation states:
(b) Pursuant to 23 U.S.C. 130(b), and 49 C.F.R. § 1.48:
(1) Projects for grade crossing improvements are deemed to be of no
ascertainable net benefit to the railroads and there shall be no required
railroad share of the costs.
(2) Projects for the reconstruction of existing grade separations are deemed to
generally be of no ascertainable net benefit to the railroad and there shall be
no required railroad share of the costs, unless the railroad has a specific
contractual obligation with the State or its political subdivision to share in the
costs.
(3) On projects for the elimination of existing grade crossings at which active
warning devices are in place or ordered to be installed by a State regulatory
agency, the railroad share of the project costs shall be 5 percent.
(4) On projects for the elimination of existing grade crossings at which active
warning devices are not in place and have not been ordered installed by a
State regulatory agency, or on projects which do not eliminate an existing
crossing, there shall be no required railroad share of the project cost.
In the case of Taxpayer and the First Grant, the agreement clearly states that the
funds were being provided under 23 C.F.R. § 646.210(b)(1) (and therefore under 23
U.S.C. § 130) and provides no net benefit to Taxpayer. Article 1 of the Second Grant
shows that the grant is clearly being provided under 23 U.S.C. § 130(b), and therefore
only the percentage of the costs of construction (not to exceed 10 percent) paid by the
railroad represent the railroad’s net benefit.

POSTF-132195-12

4

Generally, a government grant is presumed to be income unless it is specifically
excluded from income. In this case, however, 23 U.S.C. § 130(b) appears to be a costsharing arrangement between the Federal government and the railroads, and implies
that Congress views the grants as having a public purpose rather than a private
purpose. Any benefit to Taxpayer is incidental and is not an accession to wealth, and
therefore the grants received by Taxpayer pursuant to 23 U.S.C. § 130(b), including the
First Grant and the Second Grant, are not included in Taxpayer’s gross income.
CASE DEVELOPMENT, HAZARDS AND OTHER CONSIDERATIONS
The analysis in the memorandum pertains only to those grants received by
Taxpayer pursuant to 23 U.S.C. § 130. Because of the factual nature of this analysis,
grants received by Taxpayer pursuant to provisions other than 23 U.S.C. § 130 should
be evaluated individually to determine if they constitute gross income to Taxpayer.1
This writing may contain privileged information. Any unauthorized disclosure of
this writing may undermine our ability to protect the privileged information. If disclosure
is determined to be necessary, please contact this office for our views.
Please call (651) 726-7353 if you have any further questions.
REID M. HUEY
Associate Area Counsel
(Large Business & International)

By: _____________________________
Tracie M. Knapp
Attorney (St. Paul)
(Large Business & International)

1

In addition, this memorandum does not address the tax consequences to a railroad where a third party
voluntarily assumes a railroad’s share of the cost of a project. See 23 C.F.R. § 646.210(d).

